Citation Nr: 0932794	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-33 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 6, 2001, 
for the grant of service connection for residuals of low back 
strain.

2.  Entitlement to a combined service-connected disability 
evaluation in excess of 70 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
2005, by the Washington, D.C., Regional Office (RO), which 
granted service connection for residuals of low back strain, 
evaluated as 40 percent disabling, effective from April 6, 
2001; he was assigned a combined evaluation of 70 percent, 
effective April 6, 2001.  The veteran perfected an appeal of 
the effective date assigned for his low back disorder and the 
combined evaluation assigned.  

On June 24, 2009, the Veteran appeared at the El Paso RO and 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2008).  

At the above hearing, the Veteran and his representative 
raised the issues of whether new and material had been 
received to reopen a claim for service connection for 
residuals of a right knee strain, service connection for a 
left knee disorder, and service connection for degenerative 
arthritis (the Board denied the Veteran's attempt to reopen a 
claim for service connection for residuals of a right knee 
strain, service connection for a left knee disorder and 
denied service connection for degenerative arthritis in 
August 2004).  He also offered testimony on the issue of 
entitlement to a total disability rating based on individual 
unemployability.  Those issues have not been developed for 
appellate review and are referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of issues not yet 
adjudicated by the RO).  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a 
low back disorder (Form 21-526) was received at the RO in 
August 1984.  

2.  By a rating action in June 1986, the RO denied the 
Veteran's claim of entitlement to service connection for a 
low back disorder.  The Veteran was informed in writing of 
the decision and of his appellate rights later that month, 
and he did not appeal.  

3.  In a statement in support of claim (VA Form 21-4138), 
dated January 28, 1997, the Veteran sought to reopen a claim 
of entitlement to service connection for a back disorder.  

4.  By a decision in April 1998, the RO denied the Veteran's 
attempt to reopen his claim for service connection for a back 
disorder.  The Veteran was informed in writing of the 
decision and of his appellate rights later that month, and he 
did not appeal.  

5.  The Veteran's request to reopen his claim of entitlement 
to service connection for a back disorder (VA Form 21-4138) 
was received at the RO on April 6, 2001.  

6.  In an August 2004 decision, the Board reopened the 
Veteran's claim for service connection for a low back 
disorder and remanded the case to the RO.  

7.  In a June 2005 rating decision, the RO granted service 
connection for residuals of low back strain, and assigned a 
40 percent rating, effective April 6, 2001, the date of 
receipt of the Veteran's claim.  

8.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a back disorder prior to April 6, 2001.  

9.  The Veteran's service-connected disabilities total a 70 
percent rating upon application of the Combined Rating Table.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 6, 
2001, for the grant of service connection for residuals of 
low back strain, have not been met.  38 U.S.C.A. §§ 5101(a), 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.159, 3.400(b) (2008).  

2.  The RO properly calculated the combined schedular rating 
for the service-connected disabilities and the Veteran is not 
entitled to a higher combined rating by operation of law.  38 
U.S.C.A. §§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.25, 
4.26 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. 
§ 7261(b)(2), which provides that, in conducting review of 
decision of the Board, a court shall take due account of rule 
of prejudicial error.  The Supreme Court held that the burden 
of proving harmful error must rest with the party raising the 
issue, that the Federal Circuit's presumption of prejudicial 
error imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and that 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in September 2004 from the RO to the Veteran 
which was issued prior to the RO decision in June 2005.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
October 2006 SOC provided the Veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

Despite initial inadequate notice provided to the Veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims. Overton v. 
Nicholson, 20 Vet. App. 427 (2006). Thus, based on the record 
as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to substantiate his service 
connection claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

II.  Factual background.

The record indicates that the Veteran served on active duty 
from October 1976 to July 1984.  The service treatment 
records indicate that the Veteran was treated during active 
service with complaints of back pain on two occasions.  In 
the first instance, he presented with complaints of back pain 
after lifting boxes and stated that he had problems 
straightening his back.  The assessment was probable muscle 
strain.  In the second, he was seen for complaints of pain in 
the left upper back, and the assessment was strained muscle.  
However, during his separation examination he denied any 
history of back pain, and the clinical evaluation of the 
spine was normal.  

The Veteran's initial claim for service connection for a back 
disorder (VA Form 21-526) was received in August 1984.  By a 
rating action in June 1986, the RO denied the Veteran's claim 
for service connection for residuals of back injury.  By 
letter dated in June 1986, the Veteran was notified of the 
above decision, and of his appellate rights.  He did not 
appeal that decision within one year of the notification 
thereof.  A rating action in April 1998 denied the Veteran's 
attempt to reopen his claim of entitlement to service 
connection for a back disorder.  By letter dated in April 
1998, the Veteran was notified of the above decision, and of 
his appellate and procedural rights.  He did not appeal that 
decision within one year of the notification thereof.  

The Veteran's request to reopen his claim for service 
connection for a back disorder (VA Form 21-4138) was received 
at the RO on April 6, 2001.  

In an August 2004 decision, the Board determined that new and 
material evidence had been received sufficient to reopen the 
Veteran's claim for service connection for a low back 
disorder.  The Veteran was afforded a VA examination in 
October 2004.  The pertinent diagnosis was degenerative joint 
disease and degenerative disk disease of the lumbosacral 
spine with chronic low back pain.  The examiner noted that, 
after review of the claims folder, the Veteran did injure his 
back while on active duty and it is as likely as not that 
this contributed to his current degenerative disk disease and 
degenerative joint disease.  

By a rating action in June 2005, the RO granted service 
connection for residuals of back strain, evaluated as 40 
percent disabling, effective April 6, 2001.  That rating 
action reflects that service connection was in effect for 
several disabilities; however, the only other disability 
which was assigned a compensable evaluation was migraine 
headaches, evaluated as 50 percent rating.  The Veteran was 
assigned a combined rating of 70 percent, effective April 6, 
2001.  The Veteran perfected his appeal of the effective date 
assigned for the grant of service connection for a back 
disorder, as well as the combined evaluation assigned for his 
service-connected disabilities.  

At his personal hearing in June 2009, the Veteran maintained 
that the effective date for the grant of service connection 
for low back strain should be 1986, the date when he filed 
his initial claim for service connection.  The Veteran 
indicated that he was having problems with his lower back 
since service, and he was receiving Cortisone shots for the 
pain.  The Veteran noted that his doctor told him that his 
disks were messed up.  The Veteran maintained that he filed a 
disagreement with the 1986 denial of service connection for a 
back disorder; he stated that he filed the notice of 
disagreement sometime between 1986 and 1990 along with 
additional medical evidence showing treatment for the back 
disorder.  The Veteran testified that his disabilities are 
worse than reflected by the combined rating assigned.  

III.  Legal Analysis -Earlier Effective Date.

The Veteran and his representative contend, in essence, that 
an effective date earlier than April 6, 2001, for the grant 
of service connection for a back disorder, is warranted in 
this case.  He states that his grant of service connection 
for a back disorder should be awarded from the date of his 
initial claim for service connection for a back disorder in 
August 1984, as he has had the disorder since his active 
service.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 U.S.C.A. § 5110(a), (b) (1); 38 C.F.R. 
§ 3.400(b) (2).  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. 
§§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).  

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  If a claimant wishes to reasonably raise CUE, 
"there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The RO denied service connection for residuals of low back 
strain in June 1986.  He did not appeal that determination 
within one year of the notice thereof.  By a rating decision 
in April 1998, the RO denied the Veteran's attempt to reopen 
his claim of entitlement to service connection for a back 
disorder.  The Veteran did not appeal this decision, and it 
became final.  

After a thorough review of the record, the Board finds that 
following the April 1998 rating decision, no documentation 
that could be construed as a formal or informal claim to 
reopen the previously denied claim for a back disorder 
(residuals of low back strain), was received prior to April 
6, 2001.

Between the notification of the April 1998 rating decision, 
dated April 27, 1998, and the April 2001 claim to reopen the 
previously denied claim for service connection for a back 
disorder, the Veteran submitted two VA Forms 21-4138, 
statement in support of a claim, and a VA Form 28-1900, 
application for vocational rehabilitation.  The first VA Form 
21-4138 was a request for a copy of his service medical 
records under the Freedom of Information Act, and the second 
was a claim for an increased evaluation for his service 
connected conditions.  In his VA Form 28-1900, the Veteran 
identified his back as a barrier reducing his ability to get 
and hold a satisfactory job.  Nonetheless, in none of these 
documents, did the Veteran express a desire to reopen his 
previously denied claim for service connection for a back 
disability.  See 38 C.F.R. § 3.155, 3.156.

VA examinations conducted in March 1999 and on April 2, 2001 
are also of record.  However, these examination reports-
concerning the hand, thumb and fingers; neurological 
disorders (headaches); and scars-contain no observations or 
findings concerning the back.  See 38 C.F.R. § 3.157.

Under analysis as a reopened claim, the earliest effective 
date that can be granted for the grant of service connection 
for a back disorder is the date of receipt of the Veteran's 
claim.  Therefore, an effective date earlier than April 6, 
2001 may not be assigned.  

An effective date prior to the date of the Veteran's reopened 
claim, April 6, 2001, is not permissible in the absence of 
clear and unmistakable error (CUE), which has not been 
alleged.  38 U.S.C.A. § 5110(a) ("the effective date of an 
award based on . . . a claim reopened after final 
adjudication . . . shall not be earlier than the date of 
receipt of application therefore."); Livesay v. Principi, 15 
Vet. App. 165, 170 (2001) ("the effective date of a 
successful claim to reopen is the date of receipt of the 
claim to reopen or the date the entitlement arose, whichever 
is later.").  And, the veteran has not alleged clear and 
unmistakable error (CUE) in the June 1986 or the April 1998 
rating decisions.  

The Board acknowledges the Veteran's argument that the 
effective date of service connection for a back disorder 
should be the date of his initial claim following his 
discharge from service in July 1984.  However, as discussed 
above, the Veteran's claim for a back disorder was denied in 
June 1986 and April 1998 rating decisions, which became 
final, and the evidence does not reflect any communication 
from the Veteran thereafter until April 2001 voicing an 
indication to reopen the previously denied claim for service 
connection for a back disorder.  Thus, the date the veteran 
submitted his request to reopen the previously denied claim 
for service connection for a back disorder is the date of the 
current claim, and assignment of an effective date other than 
April 6, 2001 is not warranted.  Flash v. Brown, 8 Vet. App. 
332 (1995).  Consequently, entitlement to an effective date 
earlier than April 6, 2001, is denied.  

Accordingly, the Veteran has been awarded the earliest 
effective date provided by law.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the Veteran's claim for an earlier 
effective date prior to April 6, 2001, for the grant of 
service connection for residuals of low back strain must be 
denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  

IV.  Legal analsyis-Higher combined evaluation.

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Ratings Table found 
therein (it is noted that the Veteran received a copy of the 
ratings table in the statement of the case mailed to him in 
October 2006).  Table I, Combined Ratings Table, results from 
the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  Thus, a person 
having a 60 percent disability is considered 40 percent 
efficient.  Proceeding from this 40 percent efficiency, the 
effect of a further 30 percent disability is to leave only 70 
percent of the efficiency remaining after consideration of 
the first disability, or 28 percent efficiency altogether.  
The individual is thus 72 percent disabled, as shown in Table 
I opposite 60 percent and under 30 percent.  

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability.  Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent.  If there are more than 
two disabilities, the disabilities will also be arranged in 
the exact order of their severity and the combined value for 
the first two will be found as previously described for two 
disabilities.  The combined value, exactly as found in Table 
I, will be combined with the degree of the third disability 
(in order of severity).  The combined value for the three 
disabilities will be found in the space where the column and 
row intersect, and if there are only three disabilities will 
be converted to the nearest degree divisible by 10, adjusting 
final 5's upward.  Thus if there are three disabilities 
ratable at 60 percent, 40 percent, and 20 percent, 
respectively, the combined value for the first two will be 
found opposite 60 and under 40 and is 76 percent.  This 76 
will be combined with 20 and the combined value for the three 
is 81 percent.  This combined value will be converted to the 
nearest degree divisible by 10 which is 80 percent.  The same 
procedure will be employed when there are four or more 
disabilities.  See 38 C.F.R. § 4.25, Table I.  

The Veteran asserts that he is entitled to a higher combined 
rating award for all his service-connected disabilities.  The 
Board finds against this claim.  

In applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the Veteran's service-connected disability ratings of 50 
percent (migraine headaches) and 40 percent (residuals of low 
back strain), a combined evaluation of 70 is derived.  Put 
another way, in using the ratings table for these separately 
evaluated disabilities, the following equations are 
illustrative: 50 percent (migraine headaches) combined with 
40 percent (residual of low back strain)=70 combined value.  

The Board certainly appreciates the Veteran's expressed 
confusion over the calculation of his combined schedular 
rating.  However, as shown, the computation of the combined 
schedular rating does not operate by way of simply adding all 
separate disability percentages.  There is an important 
distinction between adding percentages together and combining 
percentages together using the ratings table.  The ratings 
table is employed to obtain an evaluation that reflects the 
"efficiency" of the veteran as affected first by the most 
disabling condition followed by less disabling conditions in 
descending order.  

As shown, the RO's calculation of the Veteran's combined 
schedular rating for all service-connected disabilities was 
proper, and he is not entitled to a higher combined schedular 
rating by operation of law.  Where the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Entitlement to an effective date prior to April 6, 2001, for 
the grant of service connection for residuals of low back 
strain, is denied.  

A combined service connected disability evaluation in excess 
of 70 percent is denied.  



____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


